NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-0250-14T3

MARK LAGERKVIST,
                                      APPROVED FOR PUBLICATION
     Plaintiff-Appellant,
                                         December 17, 2015
v.
                                        APPELLATE DIVISION
OFFICE OF THE GOVERNOR OF THE
STATE OF NEW JERSEY and
JAVIER DIAZ, LEGAL SPECIALIST/
RECORDS CUSTODIAN,

     Defendants-Respondents.


         Argued October 15, 2015 – Decided December 17, 2015

         Before Judges Alvarez, Ostrer, and Haas.

         On appeal from the Superior Court of New
         Jersey, Law Division, Mercer County, Docket
         No. L-821-14.

         Donald M. Doherty, Jr., argued the cause for
         appellant.

         Todd A. Wigder, Deputy Attorney General,
         argued the cause for respondent (John J.
         Hoffman, Acting Attorney General, attorney;
         Melissa   H.   Raksa,   Assistant  Attorney
         General, of counsel; Mr. Wigder, on the
         brief).

     The opinion of the court was delivered by

ALVAREZ, P.J.A.D.
     This is an appeal by Mark Lagerkvist, a journalist, from

the July 29, 2014 Law Division order dismissing his Open Public

Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, denial of access

complaint.1    We affirm, concluding that the records custodian's

initial refusal, and silence in the face of a second request,

satisfied the mandates of the statute.         We also conclude that

Lagerkvist's inquiry fell outside OPRA's scope because it called

for the custodian to conduct research and provide information,

not records.

     Lagerkvist's   January   15,   2014   records   request   sought    to

have defendant Office of the Governor of the State of New Jersey

provide him with:

          Copies of all available documentation for
          out-of-state travel from 2012 to present by
          [Governor] Chris Christie and/or members of
          his senior staff to attend or participate in
          third-party funded events.      This request
          specifically includes documentation of the
          payment   arrangement  on   the   third-party
          organization's letterhead, as required by
          Treasury circular 12-14-OMB.[2] This request
          encompasses any event programs, schedules[,]
          or other records disclosing the particulars
          of the events, the role of [Governor]
          Christie and/or members of his senior staff

1
  Lagerkvist's notice of appeal and brief only address the issue
in the context of OPRA although the complaint sought relief
under the common law as well.
2
  Treasury circular 12-14-OMB, which the State contends does not
apply to the Governor and his staff, directs government
employees to maintain travel records for third-party funded
events.



                                    2                            A-0250-14T3
           at the events[,] and the travel arrangements
           including itineraries. It also includes any
           emails, internal or external, regarding the
           arrangements and events.     If any expenses
           were charged to the state, this request
           includes copies of all travel vouchers
           submitted by or on behalf of [Governor]
           Christie and/or his senior staff, along with
           copies of all original receipts.

      After obtaining extensions of time in which to respond,

legal    specialist/records      custodian      Javier      Diaz,      also      a

defendant,   denied    Lagerkvist's       request    stating    that      it    was

"unclear, and    . . . therefore invalid under OPRA."             Immediately

after that phrase, the written denial quoted Gannett New Jersey

Partners, L.P. v. County of Middlesex:              "OPRA requires a party

requesting access to a public record to specifically describe

the   document   sought."      379   N.J.   Super.   205,   212   (App.        Div.

2005).   The denial then quoted from Bent v. Township of Stafford

Police   Department,    that    "a   proper    request"     was     one    which

identified the sought-after documents "with reasonable clarity."

381 N.J. Super. 30, 37 (App. Div. 2005).

      A few days later, Lagerkvist emailed Diaz, asserting that

he had been "specific and not 'unclear.'"            He said:

           • The request is for specific records that
             are required to be created and maintained
             by Treasury circular 12-14-OMB.

           • The request covers a specific time period,
             2012 to present.




                                      3                                A-0250-14T3
            • The request is for documents regarding the
              third-party funded travel of specific
              public   officials   —   i.e.   [Governor]
              Christie and members of his senior staff.
              The current senior staff is listed on the
              governor's official web site at http://
              www.state.nj.us/governor/admin/staff/.
              Despite turnover, the governor's office
              should be able to easily identify former
              senior staff.

       Lagerkvist       also     said      "[i]f       you    believe     there    is    any

technicality that causes [this request] to be unclear, please

identify        it    and    bring      it     to      my     attention        immediately.

Otherwise, I will conclude your denial violates OPRA."

       Defendants did not reply, triggering Lagerkvist's April 11,

2014   summary       action    to    compel       production        of   the    third-party

funded travel records.              See R. 4:67.            On July 29, after hearing

oral argument, the Law Division judge opined that the request

greatly exceeded the scope of a "routine ministerial action of a

custodian[,]" going beyond the boundaries of OPRA or the common

law.       It    imposed       on    the     custodian        the    obligation     to     do

significantly         more    than    merely        isolate     and      copy    identified

records.

       The judge also found no error in the custodian's use, in

the context of the written denial, of the term "unclear" as

opposed to "overbroad."              By referring to precedents that defined

unclear    and       overbroad      requests      as    outside      OPRA's     ambit,   the

custodian adequately explained his reasons.                         Thus, any objection



                                              4                                    A-0250-14T3
to Diaz's use of only the word "unclear" was merely a "semantic

argument."         The judge further observed that the law does not

place   the    onus       on   the    governmental           agency   "to   recast     the

request" so it could be granted.                       She dismissed the complaint

with prejudice.

    On appeal, Lagerkvist reiterates that when public access

issues are litigated, the burden rests upon the custodian to

demonstrate        that   denial     of    access       is    warranted.      From     that

premise,      he    argues     that       the       custodian's    burden     should    be

expanded to include explaining the reasons for the denial of

access with such specificity that the requestor can modify the

inquiry in order to achieve success.                         Additionally, Lagerkvist

contends that his request was not unclear and that therefore the

custodian's response was improper.

    The overarching principle in the statutory scheme is that

"all government records shall be subject to public access unless

exempt."       N.J.S.A. 47:1A-1.                For this reason, the burden is

placed on the custodian, once proceedings to compel disclosure

are initiated, to prove that denial of access is "authorized."

N.J.S.A.   47:1A-6.            Appellate        review       of   questions    regarding

applicability of OPRA is de novo.                      K.L. v. Evesham Twp. Bd. of

Educ., 423 N.J. Super. 337, 349 (App. Div. 2011) (citing O'Shea




                                                5                               A-0250-14T3
v. Twp. of W. Milford, 410 N.J. Super. 371, 379 (App. Div.

2009)), certif. denied, 210 N.J. 108 (2012).

      As a threshold matter, we concur with the Law Division

judge   that    Diaz's    use    of     the       word   "unclear,"        as    opposed    to

"overbroad," is a matter of semantics which had no effect on the

issue of whether the request was properly framed and the denial

lawful.     A custodian must provide a "'specific basis' for the

denial of access," and that occurred here.                        Gannett, supra, 379

N.J. Super. at 215 (quoting N.J.S.A. 47:1A-5(g)).                               The language

immediately      following        the     use       of     "unclear"        unequivocally

explained that the request was also overbroad.

      Additionally, Lagerkvist's second request was no more than

a rephrasing of the first.                Although Lagerkvist purported to

make the second request narrower, in truth nothing in it changed

from the initial inquiry.               The custodian had already explained

that the substantively identical initial inquiry was unclear and

overbroad.       Indeed, the statute states that silence will "be

deemed a denial . . . ."           N.J.S.A. 47:1A-5(i).

      N.J.S.A.        47:1A-5(g)        imposes          upon    the       custodian       the

responsibility to "indicate the specific basis" for the denial

of   access.         Having    initially          responded      in    a    fashion       that

satisfied      the    statute,    nothing          further      was    required      of    the

custodian      when    faced     with    the       same    demand.          See     N.J.S.A.




                                              6                                     A-0250-14T3
47:1A-5(i).         His silence was correctly interpreted as a denial

of access.

       Lagerkvist further seeks to expand a custodian's duty to

include the obligation to work out a "reasonable solution" with

the     requestor         in    circumstances              beyond        those   found      in     the

statutory scheme.               N.J.S.A. 47:1A-5(g) states that if a request

would "substantially disrupt agency operations, the custodian

may    deny    access          to    the   record          after    attempting        to    reach    a

reasonable         solution         with    the   requestor          that      accommodates        the

interests of the requestor and agency."                                    Lagerkvist contends

this statutory duty, imposed when the time involved in complying

with the search is onerous, should include this scenario.                                        We do

not agree that such an expansion is warranted.

       Efforts at working out an agreement between the requestor

and    custodian       are          necessary     when        the        governmental       entity's

objection stems from the potential for "substantial disrup[tion]

[to]    agency      operations."                See       N.J.S.A.       47:1A-5(g);       see    also

Mason    v.    City       of    Hoboken,        196 N.J. 51,    65   (2008)      ("Various

provisions in the statute are designed to foster cooperation

among requestors and agencies . . . . [f]or example, if a request

'would    substantially              disrupt      agency         operations       .   .     .    .'").

This would occur, for example, where a request is problematic

because       of    the    number          of   documents           sought,      or   because       of




                                                      7                                     A-0250-14T3
duplication difficulties presented by the inherent nature of the

items requested.

      In American Civil Liberties Union of New Jersey v. New

Jersey Division of Criminal Justice, 435 N.J. Super. 533, 541

(App. Div. 2014), this court held that there is "no legal basis

to   expand    the       custodian's    role       beyond     what      the    Legislature

specifically       described     in    N.J.S.A.       47:1A-5(g)."            Although      in

that case, we made the observation in the context of an agency

claim that it had the right to exercise discretion in redacting

records, the language is equally apt here.

      In this case, no efforts at accommodation were necessary

because    the     custodian's        objection      was     that    the      request       was

unclear and overbroad, not that the process of responding would

excessively burden the agency or disrupt day-to-day operations.

"While OPRA provides [a] . . . means of access to government

documents     not       otherwise    exempted       from    its     reach,     it    is     not

intended      as    a     research     tool       litigants       may    use    to      force

government officials to identify and siphon useful information."

MAG Entm't, LLC v. Div. of Alcoholic Beverage Control, 375 N.J.

Super. 534, 546 (App. Div. 2005).                   That is precisely the nature

of Lagerkvist's inquiry here.

      Lagerkvist's         request     sought       travel    records         and    related

documents,     such      as   emails    and       correspondence,        from       "2012    to




                                              8                                      A-0250-14T3
present" for an unknown number of persons for an unknown number

of   events.        See       id.    at     540       ("MAG's      request     required            the

custodian    to     collect,         evaluate,         and    compile      information            from

each file and amounted, in effect, to an improper demand for

research.").        A proper request would ask for specific documents

regarding a third-party funded event occurring on a specific

date, naming those who participated —— such an inquiry would

fall within OPRA's scope.

      Nothing in OPRA requires what Lagerkvist sought:                                      that the

custodian        "conduct      research       among          its    records        .    .     .    and

correlate        data     from        various          government          records          in     the

custodian's       possession."              Id.       at     546-47   (internal             citation

omitted).         A requestor         is obliged to identify the documents

sought    with     some       particularity,           thus       enabling    government            to

maintain     transparency            while    completing            necessary          day-to-day

functions.       Bent, supra, 381 N.J. Super. at 37.

      The   custodian          in    this    case          would    have     had       to    make    a

preliminary determination as to which travel records correlated

to the governor and to his senior officials, past and present,

over a span of years.                 The custodian would then have had to

attempt     to    single       out    those       which       were    third-party             funded

events.      Next,       he    would      have        had    to    collect    all       documents

corresponding       to    those       events          and    search    to    ensure          he    had




                                                  9                                         A-0250-14T3
accumulated    everything,    including       both    paper    and   electronic

correspondence.       OPRA   does     not   convert    a   custodian    into     a

researcher, and that would have been the effect of Lagerkvist's

request.

       This was no "routine search of files pertaining to a very

narrowly specified topic."          Burke v. Brandes, 429 N.J. Super.
169,    177   (App.   Div.   2012).         Lagerkvist's      inquiry   clearly

exceeded the limits of OPRA.        The denial of access was proper.

       Affirmed.




                                      10                                A-0250-14T3